EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Van Gambrell on 05/17/2021
The application has been amended as follows: 

1.	(Currently Amended) a system for resource distribution within an offline environment, the system comprising a mobile device associated with a user comprising:
a memory device; and
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to:
transmit a request to a managing entity system for an amount of resources for offline exchange;
receive, from the managing entity system via a managing entity application, (1) an authorization for the mobile device of the user to exchange the amount of resources for offline exchange, wherein the mobile device of the user comprises a wearable device comprising one or more of a near field communication tag, a radio frequency identification tag, and a Bluetooth tag, (2) a managing entity private key assigned to the user, (3) a reference identification code associated with a managing entity public key assigned to the user that is paired with the managing entity private key assigned to the 
receive, from a computing device of a merchant via a near field communication channel, an exchange prompt comprising an exchange amount and information about a proposed exchange between the user and the merchant;
monitor a code signature of the managing entity application to determine whether the code signature of the managing entity application has been altered;
generate, upon identifying the code signature of the managing application not being altered, a first digital envelope comprising (1) the exchange amount, (2) an exchange timestamp, (3) a time to live expiration based on the exchange timestamp and the time to live mechanism for exchanges, and (4) information from the exchange prompt;
encrypt the first digital envelope using the user resource public key to create an encrypted first digital envelop;
generate a second digital envelope comprising (1) the encrypted first digital envelope, (2) the exchange amount, (3) the exchange timestamp, (4) the time to live expiration, and (5) a hashed value of contents of the encrypted first digital envelope generated with a hashing mechanism known to the managing entity system;
encrypt the second digital envelope using the managing entity private key assigned to the user to create an encrypted second digital envelop; and
transmit the encrypted second digital envelope and the reference identification code to the computing device of the merchant via the near field communication channel and provide the computing device of the merchant with instructions on employing the reference identification code,
wherein the computing device of the merchant comprises:
a memory device of the computing device of the merchant; and
a processing device of the computing device of the merchant operatively coupled to the memory device of the computing device of the merchant, wherein the processing device of the computing device of the merchant is configured to execute computer-readable code to:
receive the encrypted second digital envelope and the reference identification code;
employ the reference identification code to an internally-stored repository of public keys and associated reference identification codes to identify the managing entity public key assigned to the user;
decrypt the encrypted second digital envelope using the managing entity public key assigned to the user to identify (1) the encrypted first digital envelope, (2) the exchange amount, (3) the exchange timestamp, (4) the time to live expiration, and (5) the hashed value of the encrypted first digital envelope’s contents generated with a hashing mechanism known to the managing entity system;
determine that the time to live expiration is satisfied;
determine that the exchange amount is sufficient for the proposed exchange between the user and the merchant; and
transmit the encrypted first digital envelope and the hashed value of the encrypted first envelope’s contents to the managing entity system, whereby the managing entity system is configured to verify an integrity of the encrypted first digital envelope based on the hashed value and subsequently transmit the exchange amount from an account of the user to an account of the merchant.

2.	(Previously Presented) The system of claim 1, wherein the processing device is further configured to execute computer-readable program code to:
store the received (1) authorization for the mobile device of the user to exchange the amount of resources for offline exchange (2) managing entity private key assigned to the user, (3) reference identification code associated with a managing entity public key assigned to the user that is paired with the managing entity private key assigned to the user, (4) user resource public key, and (5) time to live mechanism for exchanges within a managing entity application;
monitor a code signature of the managing entity application to determine whether the code signature of the managing entity application has been altered; and
in response to determining that the code signature of the managing entity application has been altered, prohibit use of the mobile device of the user for offline exchange.

3.	(Original) The system of claim 1, wherein the exchange prompt further comprises a merchant identification code that is associated with a public key associated with the merchant.

4.	(Original) The system of claim 3, wherein the exchange prompt is encrypted by a private key of the merchant that is paired with the public key associated with the merchant.

5.	(Original) The system of claim 4, wherein receiving the exchange prompt further comprises matching the merchant identification code with the public key associated with the merchant in an internal database and decrypting the exchange prompt using the public key associated with the merchant.

6.	(Canceled).

7.	(Canceled).

8.	(Currently Amended) A computer program product for resource distribution within an offline environment, the computer program product comprising at least one non-transitory computer readable medium comprising computer readable instructions, the instructions comprising instructions for:
transmitting a request to a managing entity system for an amount of resources for offline exchange;
receiving, from the managing entity system via a managing entity application, (1) an authorization for the mobile device of the user to exchange the amount of resources for offline exchange, wherein the mobile device of the user comprises a wearable device comprising one or more of a near field communication tag, a radio frequency identification tag, and a Bluetooth tag, (2) a managing entity private key assigned to the user, (3) a reference identification code associated with a managing entity public key assigned to the user that is paired with the managing entity private key assigned to the user, (4) a user resource public key, and (5) a time to live mechanism for exchanges;
receiving, from a computing device of a merchant via a near field communication channel, an exchange prompt comprising an exchange amount and information about a proposed exchange between the user and the merchant;
monitoring a code signature of the managing entity application to determine whether the code signature of the managing entity application has been altered;
generating, upon identifying the code signature of the managing application not being altered, a first digital envelope comprising (1) the exchange amount, (2) an exchange timestamp, (3) a time to live expiration based on the exchange timestamp and the time to live mechanism for exchanges, and (4) information from the exchange prompt;
encrypting the first digital envelope using the user resource public key to create an encrypted first digital envelop;
generating a second digital envelope comprising (1) the encrypted first digital envelope, (2) the exchange amount, (3) the exchange timestamp, (4) the time to live expiration, and (5) a hashed value of contents of the encrypted first digital envelope generated with a hashing mechanism known to the managing entity system;
encrypting the second digital envelope using the managing entity private key assigned to the user to create an encrypted second digital envelop; and transmitting the encrypted second digital envelope and the reference identification code to the computing device of the merchant via the near field communication channel and provide the computing device of the merchant with instructions on employing the reference identification code, 
wherein the computing device of the merchant comprises computer readable instructions further comprise instructions for:
receiving the encrypted second digital envelope and the reference identification code;
employing the reference identification code to an internally-stored repository of public keys and associated reference identification codes to identify the managing entity public key assigned to the user;
decrypting the encrypted second digital envelope using the managing entity public key assigned to the user to identify (1) the encrypted first digital envelope, (2) the exchange amount, (3) the exchange timestamp, (4) the time to live expiration, and (5) the hashed value of the encrypted first digital envelope’s contents generated with a hashing mechanism known to the managing entity system;
determining that the time to live expiration is satisfied;
determining that the exchange amount is sufficient for the proposed exchange between the user and the merchant; and
transmitting the encrypted first digital envelope and the hashed value of the encrypted first envelope’s contents to the managing entity system, whereby the managing entity system is configured to verify an integrity of the encrypted first digital envelope based on the hashed value and subsequently transmit the exchange amount from an account of the user to an account of the merchant.

9.	(Previously Presented) The computer program product of claim 8, wherein the computer readable instructions further comprise instructions for:
storing the received (1) authorization for the mobile device of the user to exchange the amount of resources for offline exchange (2) managing entity private key assigned to the user, (3) reference identification code associated with a managing entity public key assigned to the user that is paired with the managing entity private key assigned to the user, (4) user resource public key, and (5) time to live mechanism for exchanges within a managing entity application;
monitoring a code signature of the managing entity application to determine whether the code signature of the managing entity application has been altered; and
in response to determining that the code signature of the managing entity application has been altered, prohibiting use of the mobile device of the user for offline exchange.

10.	(Original) The computer program product of claim 8, wherein the exchange prompt further comprises a merchant identification code that is associated with a public key associated with the merchant.

11.	(Original) The computer program product of claim 10, wherein the exchange prompt is encrypted by a private key of the merchant that is paired with the public key associated with the merchant.

12.	(Original) The computer program product of claim 11, wherein receiving the exchange prompt further comprises matching the merchant identification code with the public key associated with the merchant in an internal database and decrypting the exchange prompt using the public key associated with the merchant.

13.	(Canceled).

14.	(Canceled).

15.	(Currently Amended) A computer implemented method for resource distribution within an offline environment, said computer implemented method comprising:
providing a computing system comprising a computer processing device and a non-transitory computer readable medium, where the computer readable medium comprises configured computer program instruction code, such that when said instruction code is operated by said computer processing device, said computer processing device performs the following operations:
transmitting a request to a managing entity system for an amount of resources for offline exchange;
receiving, from the managing entity system via a managing entity application, (1) an authorization for the mobile device of the user to exchange the amount of resources for offline exchange, wherein the mobile device of the user comprises a wearable device comprising one or more of a near field communication tag, a radio frequency identification tag, and a Bluetooth tag, (2) a managing entity private key assigned to the user, (3) a reference identification code associated with a managing entity public key assigned to the user that is paired with the managing entity private key assigned to the user, (4) a user resource public key, and (5) a time to live mechanism for exchanges;
receiving, from a computing device of a merchant via a near field communication channel, an exchange prompt comprising an exchange amount and information about a proposed exchange between the user and the merchant;
monitoring a code signature of the managing entity application to determine whether the code signature of the managing entity application has been altered;
generating, upon identifying the code signature of the managing application not being altered, a first digital envelope comprising (1) the exchange amount, (2) an exchange timestamp, (3) a time to live expiration based on the exchange timestamp and the time to live mechanism for exchanges, and (4) information from the exchange prompt;
encrypting the first digital envelope using the user resource public key to create an encrypted first digital envelop;
generating a second digital envelope comprising (1) the encrypted first digital envelope, (2) the exchange amount, (3) the exchange timestamp, (4) the time to live expiration, and (5) a hashed value of contents of the encrypted first digital envelope generated with a hashing mechanism known to the managing entity system;
encrypting the second digital envelope using the managing entity private key assigned to the user to create an encrypted second digital envelop; 
transmitting the encrypted second digital envelope and the reference identification code to the computing device of the merchant via the near field communication channel and provide the computing device of the merchant with instructions on employing the reference identification code;
receiving the encrypted second digital envelope and the reference identification code;
employing the reference identification code to an internally-stored repository of public keys and associated reference identification codes to identify the managing entity public key assigned to the user;
decrypting the encrypted second digital envelope using the managing entity public key assigned to the user to identify (1) the encrypted first digital envelope, (2) the exchange amount, (3) the exchange timestamp, (4) the time to live expiration, and (5) the hashed value of the encrypted first digital envelope’s contents generated with a hashing mechanism known to the managing entity system;
determining that the time to live expiration is satisfied;
determining that the exchange amount is sufficient for the proposed exchange between the user and the merchant; and
transmitting the encrypted first digital envelope and the hashed value of the encrypted first envelope’s contents to the managing entity system, whereby the managing entity system is configured to verify an integrity of the encrypted first digital envelope based on the hashed value and subsequently transmit the exchange amount from an account of the user to an account of the merchant.

16.	(Previously Presented) The computer implemented method of claim 15, further comprising:
storing the received (1) authorization for the mobile device of the user to exchange the amount of resources for offline exchange (2) managing entity private key assigned to the user, (3) reference identification code associated with a managing entity public key assigned to the user that is paired with the managing entity private key assigned to the user, (4) user resource public key, and (5) time to live mechanism for exchanges within a managing entity application;
monitoring a code signature of the managing entity application to determine whether the code signature of the managing entity application has been altered; and
in response to determining that the code signature of the managing entity application has been altered, prohibiting use of the mobile device of the user for offline exchange.

17.	(Original) The computer implemented method of claim 15, wherein the exchange prompt further comprises a merchant identification code that is associated with a public key associated with the merchant.

18.	(Original) The computer implemented method of claim 17, wherein the exchange prompt is encrypted by a private key of the merchant that is paired with the public key associated with the merchant.

19.	(Original) The computer implemented method of claim 18, wherein receiving the exchange prompt further comprises matching the merchant identification code with the public key associated with the merchant in an internal database and decrypting the exchange prompt using the public key associated with the merchant.

20.	(Canceled).


Allowable Subject Matter
Claims 1-5, 8-12, 15-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is John et al (PGPub 2019/0149527) teaches a method for encrypting data when a device is offline is disclosed. In the method, a determination is made as to whether a successful connection with a remote server computer can or cannot be made. If a connection cannot be made, then data can be encrypted with an ephemeral public key. Later, then a connection is available, the encrypted data can be transmitted to the remote server computer for processing. 
John did not disclose encrypt the second digital envelope using the managing entity private key assigned to the user to create an encrypted second digital envelop; and
transmit the encrypted second digital envelope and the reference identification code to the computing device of the merchant via the near field communication channel and provide the computing device of the merchant with instructions on employing the reference identification code.
Smith et al (PGPub 2017/0316390) teaches a method and system of revoking an attestation transaction regarding information of a user is provided. The method is implemented on a computer system having one or more physical processors configured by machine-readable instructions which, when executed perform the method, including generating a signed revocation transaction to revoke the previously attested information, wherein the information has been previously attested to in an attestation transaction stored within a centralized or distributed ledger at an attestation address, the centralized or distributed ledger providing a verifiable record of transactions; and sending the signed revocation transaction to the centralized or distributed ledger and revoking the attestation transaction by spending cryptocurrency associated with the attestation transaction. 
Smith did not disclose encrypt the second digital envelope using the managing entity private key assigned to the user to create an encrypted second digital envelop; and
transmit the encrypted second digital envelope and the reference identification code to the computing device of the merchant via the near field communication channel and provide the computing device of the merchant with instructions on employing the reference identification code.
The Non-Patent literature, Data Protection Techniques, Cryptographic Protocols and PKI systems in Modern Computer Networks, author M. Markovic  dated 01/June /2007 discloses a tutorial devoted to the emerging topic in domain of modern e-business systems - a computer network security based on public key infrastructure (PKI) systems. We consider possible vulnerabilities of the TCP/IP computer networks and possible techniques to eliminate them. We signify that only a general and multilayered security infrastructure could cope with possible attacks to the computer network systems. We evaluate security mechanisms on application, transport and network layers of ISO/OSI reference model and give examples of the today most popular security protocols applied in each of the mentioned layers. We recommend secure computer network systems that consist of combined security mechanisms on three different ISO/OSI reference model layers: application layer security based on strong user authentication, digital signature, confidentiality protection, digital certificates and hardware tokens, transport layer security based on establishment of a cryptographic tunnel between network nodes and strong node authentication procedure and network IP layer security providing bulk security mechanisms on network level between network nodes. User strong authentication procedures based on digital certificates and PKI systems are especially emphasized.
Non-Patent Literature , Data Protection Techniques, Cryptographic Protocols and PKI systems in Modern Computer Networks did not disclose encrypt the second digital envelope using the managing entity private key assigned to the user to create an encrypted second digital envelop; and
transmit the encrypted second digital envelope and the reference identification code to the computing device of the merchant via the near field communication channel and provide the computing device of the merchant with instructions on employing the reference identification code.
The claims overcome 35 USC 101 because the inventive concept is a practical application of the judicial exception. More specifically, the claims disclose a particular use of the abstract idea in a meaningful way beyond linking the abstract idea to a particular technological environment.
Examiner believes that the practical application pertains to using digital assets and a collection of keys that control the digital assets for easy and secure electronic commerce transactions.
The claims include features corresponding to a technical point of novelty, providing a technical solution to a technical problem.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9Am-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3698           
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698